1    KEN THERRIEN
     Attorney at Law
2
     413 NORTH SECOND STREET
3    Yakima, WA 98901
4    (509) 457-5991
5
     kentherrien@msn.com
6
7    Attorney for Defendant:
8    DANIEL RODRIGUEZ-SANTOS
9
10                   EASTERN DISTRICT OF WASHINGTON
11                 IN THE UNITED STATES DISTRICT COURT
12                      (Honorable Salvador Mendoza Jr.)
13
14
15   UNITED STATES OF AMERICA,   )             NO. 18-CR-2042-SMJ
                                 )
16
                      Plaintiff, )
17                               )            CORRECTION TO PSIR AND
18   DANIEL RODRIGUEZ-SANTOS )                SENTENCING MEMORANDUM
19
                                 )
                      Defendant. )
20
                                 )
21
     TO:        JOSEPH H. HARRINGTON, United States Attorney
22
     AND TO:    BENJAMIN D. SEAL, Assistant United States Attorney
23
     AND TO:    SANJUANITA B. CORONADO, United States Probation Officer
24
25
           Daniel Rodriguez-Santos, by and through his attorney of record, Ken
26
     Therrien hereby submits this sentencing memorandum in preparation for his
27
28
     sentencing hearing scheduled for August 6, 2019 at 9:45 a.m. in Yakima,
29   Washington. At the time of his sentencing Daniel Rodriguez-Santos will request
30
31   CORRECTION TO PSIR AND                                    KEN THERRIEN, PLLC
     SENTENCING MEMORANDUM                                      413 North Second Street
     Page 1                                                    Yakima, Washington 98901
                                                                    (509) 457-5991
1    that he be allowed to serve the sentence imposed by this Court at the Federal
2    Correctional Facility located in Sheridan, Oregon.
3
4
                                           Correction to PSIR:
5
     Paragraph 70, page 12: Valeria Rodriguez Ramos is Dahlia Ramos Osrio.
6
7
8                              I. Base Offense Level & Enhancements
9
              Mr. Rodriguez-Santos without waiving any arguments he may have on
10
     appeal knowledges that the guideline calculations set forth at paragraphs 91 and
11
12   92, page 15 of the PSIR are consistent with the United States Sentencing Guide
13   Lines.
14                                            II. Departures
15
              Mr. Rodriguez-Santos makes this request for a Downward Departure of 2
16
     offense levels pursuant to U.S.S.G. § 3B1.2(b).
17
18
19                                        II. 18 U.S.C. 3553(a)
20            18 § USC 3553 sets out factors to be considered by the Court when
21
     determining what sentence would be “sufficient but not greater than necessary,” to
22
     comply with the purposes of the statute. While no one factor is necessarily more
23
24
     determinative than the other, 18 § USC 3553 provides a sequential list of factors to
25   assist the sentencing Court in its analysis.
26            The District Court may not presume that the guideline range is reasonable,
27   nor should the guideline factors be given any more or less weight than any other.
28
     United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) en banc, citing Rita 1,
29
30   1
         Rita v. United States, 127 S.Ct. 2456 (2007)
31   CORRECTION TO PSIR AND                                        KEN THERRIEN, PLLC
     SENTENCING MEMORANDUM                                          413 North Second Street
     Page 2                                                        Yakima, Washington 98901
                                                                        (509) 457-5991
1    Gall 2, and Kimbrough 3. The guidelines are but one factor to be taken into
2    account in arriving at an appropriate sentence. Id.
3
4
              Nature of the Offense
5
              Mr. Rodriguez-Santos takes no position regarding the Offense Conduct as
6
7    set forth in pages 4-7 in the PSIR. Mr. Rodriguez has previously filed Motions to
8    Suppress the search of his residence and his statement at the time of his arrest and
9    has testified at trial regarding what had happened during the material time periods
10
     in question.
11
12            The History and Characteristics of the Defendant
13            Mr. Rodriguez-Santos is 38 years old. Mr. Rodriguez-Santos is the eighth of
14
     nine siblings. Mr. Rodriguez-Santos father was an alcoholic and grew up watching
15
     his father physically abuse the children and his wife. At the age of 14, there was an
16
17   incident where Mr. Rodriguez-Santos’ father was hitting Mr. Rodriguez-Santos’
18   mother, and Mr. Rodriguez-Santos intervened and made his father leave. Mr.
19   Rodriguez-Santos and his family struggled financially; Mr. Rodriguez-Santos
20
     mother would wash laundry for income.
21
              Mr. Rodriguez-Santos then traveled to the United States. Mr. Rodriguez-
22
     Santos lived in Illinois, California, and North Carolina, he then moved to Auburn,
23
24   Washington until 2004. After living in Auburn, Washington, Mr. Rodriguez-
25   Santos moved to Yakima, Washington to live in a sober house.
26            Mr. Rodriguez-Santos was in a relationship with Dahlia Ramos Osrio while
27
     he was living in North Carolina. Together, they had a daughter. When their
28
29
     2
30       Gall v. United States, 127 S.Ct. 2833 (2007)
     3
         Kimbrough v. United States, 128 S.Ct. 558 (2007)
31   CORRECTION TO PSIR AND                                         KEN THERRIEN, PLLC
     SENTENCING MEMORANDUM                                           413 North Second Street
     Page 3                                                         Yakima, Washington 98901
                                                                         (509) 457-5991
1    daughter was 6 years of age, she and Ms. Ramos Osrio were traveling to
2    Washington State, somewhere between North Carolina and Virginia, there was an
3    accident where six people died, including Mr. Rodriguez-Santos’ daughter and
4
     Ms. Ramos Osrio.
5
           Mr. Rodriguez-Santos has a five (5) year old son from a relationship with
6
7
     Lucia Valdez-Lopez. His son lives with his mother in Yakima. Prior to the time of
8    his arrest he had developed an addiction to methamphetamine and participated in
9    the criminal activity to support his addiction.
10
11
            Promote Respect for the Law, Adequate Deterrence and Protection of
12
     the Public:
13
14   Mr. Rodriguez respectfully submits that the minimum sentence the Court could
15   impose would be justified in his case satisfy this sentencing factor.
16
17
     Prior Contact with the Criminal Justice System
18
           This is Mr. Rodriguez-Santos first substantive contact with the criminal
19
20   justice system. Upon completion of his sentence he will be deported. Sentencing
21   Courts have recognized that an offender, facing similar circumstances and offense
22   conduct, who has never been in contact with the criminal justice before, should
23
     receive a lesser sentence than an offender who has prior convictions.
24
              In U.S. v Cull 446 F. Supp. 2d 961 (E.D. Wis. 2006) and U.S. v Qualls
25
     373 F. Supp 2D 873, 877 (E.D. Wis. 2005) both district courts reduced each
26
27   defendant’s sentence based on reasoning that lengthy sentences are unnecessary to
28   deter future criminal conduct and to protect the public in those instances where the
29   defendant had never before served prison time.
30
31   CORRECTION TO PSIR AND                                          KEN THERRIEN, PLLC
     SENTENCING MEMORANDUM                                            413 North Second Street
     Page 4                                                          Yakima, Washington 98901
                                                                          (509) 457-5991
1          In support of its departure the district court in the “Cull case” reasoned that
2    the defendant who had never been previously confined and the reduced sentenced
3    imposed was sufficient to impress on him the seriousness of his crime and deter
4
     him from re-offending.(citation omitted) In Qualls the district court held, that a
5
     lesser period of imprisonment is generally sufficient to deter a defendant not,
6
7
     previously subject to lengthily incarceration, than is necessary to deter a defendant
8    who has already served serious time yet continues to re-offend. Id.
9           Based on his minimal contact with the criminal justice system Mr.
10   Rodriguez-Santos sentence to the minimum which can be imposed under the
11
     sentencing guidelines.
12
13
14   Deportable status
15           Mr. Rodriguez-Santos will be deported upon completion of his sentence.
16   The consequences of deportation mitigate the amount of time necessary to punish
17
     an alien. Jordan v. DeGeorge, 341 U.S. 223 (1951). (Deportation is a life
18
     sentence, a banishment in addition to the punishment which a citizen would suffer
19
20
     from the identical acts.) A deportable alien’s status is a permissible basis upon
21   which to depart downward. United States v. Martinez-Ramos, 184 F.3d 1055 (9th
22   ir. 1999).
23
24
           A person’s deportable status is also a basis for departure in light of the
25   alien’s ineligibility for early release, minimum security prisons or credits for
26   participation in drug or alcohol abuse programs in prison. United States v.
27   Navaro-Diaz, 420 F.3d 581 (6th Cir. 2005) and United States v. Cordosa-
28
     Rodriguez, 241 F.3d 613 (8th Cir. 2001).
29
30
31   CORRECTION TO PSIR AND                                          KEN THERRIEN, PLLC
     SENTENCING MEMORANDUM                                            413 North Second Street
     Page 5                                                          Yakima, Washington 98901
                                                                          (509) 457-5991
1    Governments Request for 2 level Enhancement
2              The Government request a two-level enhancement. The Government alleges
3    Mr. Rodriguez-Santos committed perjury. The sentencing judge must find by a
4
     preponderance of evidence that the defendant committed perjury U.S. v. Tidwell
5
     191 F.3d 976, 982 (9th Cir. 1999).
6
7
                 Mr.       Rodriguez-Santos                 challenges            this      enhancement              request.         Mr.
8    Rodriguez-Santos in support of his objections cites to U.S. v. McKinley 732 F.3d
9    1291 (11th Cir 2013). The defendant in McKinley received the enhancement
10   because he had testified at trial that he was not involved in the robbery even
11
     though DNA and fingerprint evidence contradicted his statement. (McKinley @
12
     1298).
13
14             In Mr. Rodriguez-Santos case there was no DNA or fingerprint evidence
15   tested. The Government was confident that there was sufficient evidence to prove
16   Mr. Rodriguez-Santos guilty at trial. Mr. Rodriguez-Santos testified that M.V., a
17
     former girlfriend, had previously lived at that address with him and had access to
18
     his residence. 4 Mr. Rodriguez-Santos testified M.V. was angry about the breakup
19
20
     and she set him up. Testimony elicited at the time of trial indicated M.V. was a
21   confidential informant for the Government in Mr. Rodriguez-Santos’ case. The
22   fact that the jury did not believe his version of events does not justify a two-level
23
     enhancement for perjury under U.S.S.G § 5C1.1.
24
25
26                                                       III. Conclusion
27             18 USC § 3553(a)(2) instructs the sentencing court to impose a sentence
28   “sufficient but not greater than necessary”. Based upon the arguments provided
29
30   4 Mr. Rodriguez-Santos testified in both his trials. The recitation of facts by counsel is based on memory only and it is provided to
     the best of his recollection.
31   CORRECTION TO PSIR AND                                                                               KEN THERRIEN, PLLC
     SENTENCING MEMORANDUM                                                                                 413 North Second Street
     Page 6                                                                                               Yakima, Washington 98901
                                                                                                               (509) 457-5991
1    and the variances requested Mr. Rodriguez-Santos requests that he be sentenced to
2    the mandatory minimum sentence that can be imposed under the United States
3    Sentencing Guidelines.
4
5
     DATED this 18st day of July, 2019.
6
7
                                          Respectfully submitted by:
8
9                                         /s/ Ken Therrien
10                                        Ken Therrien WSBA # 20291
                                          Attorney for Daniel Rodriguez-Santos
11
                                          413 North Second Street
12                                        Yakima, Washington 98901
13                                        (509) 457-5991
14                                        Fax: (509) 457-6197
                                          kentherrien@msn.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31   CORRECTION TO PSIR AND                                      KEN THERRIEN, PLLC
     SENTENCING MEMORANDUM                                        413 North Second Street
     Page 7                                                      Yakima, Washington 98901
                                                                      (509) 457-5991
1
2
3
4
5                           CERTIFICATE OF SERVICE
6
7
             I hereby certify under penalty of perjury of the laws of the State of
     Washington that on July 18, 2019, I electronically filed the foregoing with the
8
     Clerk of the Court using the CM/ECF System, which I will send via USPS such
9    filing to:
10
     JOSEPH H. HARRINGTON, United States Attorney
11
     BENJAMIN SEAL, Assistant United States Attorney
12   SANJUANITA B. CORONADO, United States Probation Officer.
13
14
                                         /s/ Ken Therrien
15
                                         KEN THERRIEN, WSBA #20291
16                                       Attorney for Daniel Rodriguez-Santos
17                                       413 North Second Street
18
                                         Yakima, Washington 98901
                                         (509) 457-5991
19
                                         Fax: (509) 457-6197
20                                       kentherrien@msn.com
21
22
23
24
25
26
27
28
29
30
31   CORRECTION TO PSIR AND                                     KEN THERRIEN, PLLC
     SENTENCING MEMORANDUM                                       413 North Second Street
     Page 8                                                     Yakima, Washington 98901
                                                                     (509) 457-5991
